Exhibit Name of Significant Subsidiary Country of Incorporation Portion of Ownership Interest TOP Tanker Management Inc. Marshall Islands 100% Top Bulker Management Inc. Marshall Islands 100% Top Tankers (U.K.) Limited United Kingdom 100% Helidona Shipping Company Limited Marshall Islands 100% Gramos Shipping Company Inc. Marshall Islands 100% Vermio Shipping Company Limited Marshall Islands 100% Rupel Shipping Company Inc. Marshall Islands 100% Mytikas Shipping Company Limited Marshall Islands 100% Litochoro Shipping Company Limited Marshall Islands 100% Falakro Shipping Company Limited Liberia 100% Pageon Shipping Company Limited Cyprus 100% Vardousia Shipping Company Limited Cyprus 100% Psiloritis Shipping Company Limited Liberia 100% Parnon Shipping Company Limited Cyprus 100% Menalo Shipping Company Limited Cyprus 100% Pintos Shipping Company Limited Cyprus 100% Pylio Shipping Company Limited Liberia 100% Idi Shipping Company Limited Liberia 100% Taygetus Shipping Company Ltd. Liberia 100% Kalidromo Shipping Company Limited Marshall Islands 100% Olympos Shipping Company Limited(MI) Marshall Islands 100% Olympos Shipping Company Limited(BC) British Cayman Islands 100% Kisavos Shipping Company Limited Marshall Islands 100% Imitos Shipping Company Limited Marshall Islands 100% Parnis Shipping Company Limited Marshall Islands 100% Parnasos Shipping Company Limited Liberia 100% Vitsi Shipping Company Limited Liberia 100% Giona Shipping Company Limited Marshall Islands 100% Lefka Shipping Company Limited Marshall Islands 100% Agrafa Shipping Company Limited Marshall Islands 100% Agion Oros Shipping Company Limited Marshall Islands 100% Nedas Shipping Company Limited Marshall Islands 100% Ilisos Shipping Company Limited Marshall Islands 100% Sperhios Shipping Company Limited Marshall Islands 100% Ardas Shipping Company Limited Marshall Islands 100% Kifisos Shipping Company Limited Marshall Islands 100% Noir Shipping S.A. Marshall Islands 100% Amalfi Shipping Company Limited Marshall Islands 100% Jeke Shipping Company Limited Liberia 100% Japan I Shipping Company Limited Liberia 100% Japan II Shipping Company Limited Liberia 100% Japan III Shipping Company Limited Liberia 100% Warhol Shipping Company Limited Liberia 100% Lichtenstein Shipping Company Limited Liberia 100% Banksy Shipping Company Limited Liberia 100% Indiana R Shipping Company Limited Liberia 100% Britto Shipping Company Limited Liberia 100% Hongbo Shipping Company Limited Liberia 100% IerissosShipping Inc. Marshall Islands 100% SK 23116 0005
